           Case 1:21-cv-00859-AJN Document 17
                                           18 Filed 04/23/21
                                                    04/27/21 Page 1 of 1


                           Schlacter & Associates
                              450 Seventh Avenue, Suite 1308
                                   New York, NY 10123
                                        Telephone: (212) 695-2000
                                           Fax: (212) 629-5825

                                                                April 23, 2021
 BY ECF
 The Honorable Alison J. Nathan
 United States District Court
 Southern District of New York
 40 Foley Square                                                                          4/27/2021
 New York, NY 10007

                        Re:      Nantong Sanhai Garment Co., Ltd. v. Fab Mill, Inc., et al.
                                 Case No. 21-cv-00859 (AJN)
 Dear Judge Nathan:

         Our firm represents Defendants, Fab Mill, Inc. and Juntai Li a/k/a Jonathan Li, in this
 matter. We have recently filed a Motion to Dismiss Jonathan Li personally from this action, as
 well as to dismiss multiple claims of Plaintiff against Fab Mill, Inc.

         This Court has scheduled an Initial Pretrial Conference for April 30, 2021, with a Joint
 Letter and proposed Case Management Plan to be filed on April 23, 2021. With the endorsement
 of Plaintiff, we write this letter to request an adjournment of the conference and the corresponding
 filing of the Case Management Plan until the pleadings have been finalized.

         In response to Defendants’ Motion to Dismiss, Plaintiff has advised the Court that it will
 be filing an Amended Complaint by May 3, 2021. In addition, your Honor has granted Plaintiff’s
 application to the Court extending to May 17, 2021 Plaintiff’s time to respond to the motion (Doc.
 No. 16). As your Honor’s rules provide, we may also file a new motion to dismiss. Based on
 the foregoing, the parties respectfully submit that it is appropriate to adjourn the scheduling of
 discovery, and forming a Case Management Plan, until the issues and relief requested in the motion
 to dismiss are resolved.

         Neither party has previously requested an adjournment of the initial conference (the Court,
 on its own, did adjourn the conference one week from April 23 to April 30). Since Your Honor’s
 rules indicate that an initial conference is generally scheduled within three months of the filing of
 the Complaint (the Amended Complaint to be filed by May 3, 2021), and since we (a two-person
 firm) have a trial scheduled for June 7, 2021, the parties propose the following mutually agreeable
 alternate conference dates, which are on Fridays: June 18, 2021, June 25, 2021, or July 9, 2021.
SO ORDERED.                        The conference is
                                                                Respectfully submitted,
                                   adjourned sine die
                                   until after the Court’s
                                   resolution of the            Jed R. Schlacter
                  4/26/2021        motion to dismiss.           Jed R. Schlacter, Esq.
                                                                jed@schlacterassociates.com
 cc:    Bingchen Li, Esq.
        Attorney for Plaintiff
